                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

BOBBY HIGHTOWER & RHODA HIGHTOWER,

             Plaintiffs,

v.                                                         NO. 3:19-cv-219-J-32PDB

MACCLENNY TIRE AND LUBE, INC.,

             Defendant.


                                       Order

      Bobby and Rhoda Hightower sue Macclenny Tire and Lube, Inc., for injuries
from an accident allegedly caused by Macclenny’s faulty tire installation. Doc. 1. The
Court previously granted Macclenny’s motions to compel the Hightowers to submit to
physical examinations by orthopedic surgeon Chaim Rogozinski, M.D, under Federal
Rule of Civil Procedure 35. Docs. 26, 27, 31. The reasons for granting the motions are
in the earlier order, Doc. 31, and not repeated here.

      Macclenny has filed two amended motions to compel physical examinations,
explaining Dr. Rogozinski has not been providing reports in a timely manner and
would be unlikely to submit a report by the February 6, 2020, disclosure deadline.
Docs. 32 and 33 at 3. Macclenny seeks an order requiring each Hightower to instead
submit to a physical examination by neurosurgeon Eric Gabriel, M.D., on January
21, 2020, at 3:30 p.m. (Bobby), and 3:45 p.m. (Rhoda), at 3 Shircliff Way, Suite 714,
Jacksonville, Florida 32204. 1 Docs. 32, 33. The Hightowers have no objection. Docs.
32 and 33 at 5.




      1In the body of the amended motions, Macclenny states the date for the
examinations is October 21, 2020. Docs. 32 and 33 at 3. This appears to be an error.
      Because the Hightowers’ physical condition is in controversy and Macclenny
has satisfied the Rule 35 requirements, the Court grants the motions, Docs. 32, 33,
and directs the Hightowers to appear at the examinations with Dr. Gabriel at the
time and place described in the motions and this order. The parties may agree on a
different date and time without need for further Court order. 2

      Ordered in Jacksonville, Florida, on January 2, 2020.




c:   Counsel of record




      2Like  in the earlier motions, Macclenny does not detail the scope of the
examinations. The Court again presumes they will involve general history taking and
non-invasive neurologic and orthopedic testing.
                                          2
